Exhibit 10.54

 

[g92861kqi001.jpg]

 

March 29, 2011

 

Clean Energy Compression Corp.

43676 Progress Way

Chilliwack, BC

V2R 0C3

 

Attention: Mr. Brad Miller, President

 

Dear Sirs:

 

We refer to the amended and restated facility letter dated December 19, 2007
from HSBC Bank Canada (the “Bank”) to I.M.W. Industries Ltd. (the “Original
Borrower”), as amended by letters dated December 15, 2008, March 23, 2009,
December 1, 2009, December 22, 2009, March 26, 2010 and June 14 2010, and as
further amended by an assumption agreement (the “Assumption Agreement”) dated
effective September 7, 2010 (collectively, the “Facility Letter”). Pursuant to
the Assumption Agreement Clean Energy Compression Corp. (the “Borrower”) assumed
the obligations and liabilities of the Original Borrower in relation to the
Loans.

 

Any terms not defined in this letter shall have the meaning given to those terms
in the Facility Letter. References to Section numbers in this letter are to
those set out in the Facility Letter.

 

Based on the information, representations and documents you have provided to the
Bank, and at the request of the Borrower, the Bank has agreed to amend the terms
and conditions governing the Loans on the condition that the Facility Letter be
modified as follows:

 

1.                                      Amendment To Operating Loan

 

1.1                                 Amount:

 

(a)                                  Section 1.1 is deleted and replaced with
the following:

 

“1.1                           Amount:

 

CAD$10,000,000 demand revolving loan (the “Operating Loan”), partially
guaranteed by Export Development Canada (“EDC”).”

 

2.                                      Amendment To Financial Statements and
Reports

 

2.1                                 Consolidated Financial Statements

 

(a)                                  The following paragraph shall be added to
Section 9 immediately following Paragraph 9(c):

 

“9(ca)                monthly in-house consolidated financial statements for the

 

Borrower, IMW CNG Bangladesh Ltd., IMW Compressor Group (Shanghai) Co. Ltd., IMW
Colombia LTDA. and IMW Industries Inc. (collectively, the “CECC Group”), by the
20th day after each month end;”

 

HSBC Bank Canada

Vancouver Main Branch, Suite 200 - 885 West Georgia Street, Vancouver, B.C. V6C
3G1

Tel: (604) 685-1000 Fax: (604) 641-1808

 

--------------------------------------------------------------------------------


 

3.                                      Financial Covenants

 

3.1                                 Debt to Tangible Net Worth:

 

(a)                                  Paragraph 8(c) is deleted and replaced with
the following:

 

“(c)                            The ratio of Debt to Tangible Net Worth of the
Borrower shall not exceed:

 

(i)                                     4.00 to 1 from March 31, 2011 up to and
including June 30, 2011; and

 

(ii)                                  3.00 to 1 from and including July 1, 2011,

 

without the prior written consent of the Bank, and such covenant herein shall be
evaluated by the Bank on a quarterly basis.”; and

 

(b)                                 The following paragraphs shall be added to
Section 8 immediately following Paragraph 8(c):

 

“(ca)                      For the purposes of the financial covenants of the
Borrower, the following terms shall have the meanings indicated below:

 

(i)                                     “Debt” includes all current and long
term liabilities that have not been formally postponed to the Bank, the Future
Payment Notes, future income taxes and asset liability obligations;

 

(ii)                                  “Tangible Net Worth” means total equity
less any intangible assets, goodwill, and amounts due from any related parties,
and plus liabilities that have been formally postponed to the Bank and the
Future Payment Notes; and

 

(iii)                               “Future Payment Notes” means the Notes, as
such term is defined in the Commitment to Provide Funds dated as of September 7,
2010 made between the Borrower, the Bank, Clean Energy, and 0884808 B.C. Ltd.
pursuant to which Clean Energy and 0884808 B.C. Ltd. have agreed to furnish the
Borrower with any funds necessary to ensure payment by the Borrower under such
Notes.

 

(cb)                           Effective March 31, 2011, the financial covenants
of the Borrower shall be calculated based on the consolidated financial
statements of the CECC Group or any other financial statements that the Bank in
its sole discretion deems appropriate.”

 

2

--------------------------------------------------------------------------------


 

4.                                      Conditions Precedent to Availability

 

The increased amount of the Operating Loan will be made available to the
Borrower following receipt by the Bank of the following:

 

(a)                                  consent and confirmation from EDC that its
existing guarantees with respect to the Operating Loan apply to the increased
amount of the Operating Loan; and

 

(b)                                 officers’ certificates, directors’
resolutions and letter of opinion with respect to the Borrower with respect to
the transactions contemplated hereby and the documents executed by it.

 

5.                                      Full Force and Confirmation of Security

 

Each of the terms and conditions of the Facility Letter, as amended by this
letter, the existing Security Documents and all other security granted in
respect of the Loans shall remain in full force and effect, and are hereby
ratified and confirmed by each of the undersigned. In particular, the Loans
shall continue to be repayable on demand by the Bank, at any time.

 

6.                                      Bank Review

 

The Loans shall continue to be subject to periodic review to be conducted by the
Bank in the Bank’s sole discretion, and the Bank shall be under no obligation to
conduct any such review or to provide a renewal letter or extension letter or
other notification of such review if such review is conducted.

 

7.                                      Guarantors

 

Each of the guarantors that have guaranteed the repayment of the Loans and the
obligations and liabilities of the Borrower in respect therewith consents and
agrees to the provisions of this amendment letter.

 

8.                                      Amendment Fee

 

The Borrower will pay to the Bank an amendment fee of $11,250 in connection with
this amendment letter which fee has been fully earned by the issuance of this
letter. The Bank is hereby authorized to debit the Borrower’s account with the
Bank in satisfaction of these fees.

 

3

--------------------------------------------------------------------------------


 

9.                                      Acceptance

 

The terms and conditions of this amendment letter may be accepted by signing,
dating and returning the enclosed duplicate copy of this amendment letter signed
by all of the undersigned to the Bank by 5:00 p.m. on March 31, 2011. This
amendment letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed will be
deemed to be an original and all of which taken together will constitute one and
the same agreement. A facsimile or similar form of any party’s signature hereto
will be effective as an original form of such signature. Failing such
acceptance, this amendment will be of no further force or effect.

 

 

Yours truly,

 

HSBC BANK CANADA

 

/s/ Cam Rathwell

 

/s/ Todd Patchell

Cam Rathwell

 

Todd Patchell

Senior Account Manager

 

Assistant Vice President

Commercial Banking

 

Commercial Banking

 

Each of the undersigned hereby acknowledge and agree to the terms and conditions
of this amendment letter, and ratify and confirm the terms and conditions of the
Facility Letter, as amended by this letter, and of each of the Security
Documents and other security documents executed by the undersigned in relation
to the Loans, as of the         day of March, 2011.

 

CLEAN ENERGY COMPRESSION CORP.

 

IMW CNG BANGLADESH LTD.

 

 

 

Per:

/s/ Bradley Miller

 

Per:

/s/ Bradley Miller

 

Name: Bradley Miller

 

 

Name: Bradley Miller

 

Title: President

 

 

Title: President

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

IMW COMPRESSOR GROUP (SHANGHAI) CO. LTD.

 

IMW COLOMBIA LTDA.

 

 

 

Per:

/s/ Bradley Miller

 

Per:

/s/ Bradley Miller

 

Name: Bradley Miller

 

 

Name: Bradley Miller

 

Title: President

 

 

Title: President

 

 

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CLEAN ENERGY

 

0884808 B.C. LTD.

 

 

 

 

 

 

Per:

/s/ Richard Wheeler

 

Per:

/s/ Richard Wheeler

 

Name: Richard Wheeler

 

 

Name: Richard Wheeler

 

Title: CFO

 

 

Title: CFO

 

 

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

4

--------------------------------------------------------------------------------